Exhibit 10.5

THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF IT OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION FOR IT, OR ANY DOCUMENT WHICH INCLUDES
WRITTEN CONFIRMATIONS OR REFERENCES TO IT, INTO AUSTRIA AS WELL AS PRINTING OUT
ANY E-MAIL COMMUNICATION WHICH REFERS TO ANY FINANCE DOCUMENT IN AUSTRIA OR
SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE
WHICH REFERS TO ANY FINANCE DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS
WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES TO IT
OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS
TO ANY FINANCE DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION CARRYING
AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO ANY FINANCE DOCUMENT TO AN
AUSTRIAN ADDRESSEE.

Dated            3 March            2008

 

SECOND SUPPLEMENTAL DEED

relating to an

INTERCREDITOR DEED

among

MAGYAR TELECOM B.V.

Issuer

INVITEL Zrt.

Company

MAGYAR TELECOM B.V. and

CERTAIN OF ITS SUBSIDIARIES

Original Obligors

MATEL HOLDINGS N.V. and CERTAIN

OF ITS SUBSIDIARIES

Original Subordinated Shareholder Creditors

BNP PARIBAS

Co-ordinator and Senior Agent

BNP PARIBAS, Hungary Branch

HUF Agent

BNP PARIBAS TRUST CORPORATION UK LIMITED

Security Trustee

THE BANK OF NEW YORK

HY Note Trustee

BNY CORPORATE TRUSTEE SERVICES LIMITED

FRN Note Trustee

MERRILL LYNCH INTERNATIONAL

Subordinated Bridge Trustee



--------------------------------------------------------------------------------

Contents

 

Clause

        Page

1

   Interpretation    4

2

   Waivers and consents    5

3

   Amendments to the Principal Intercreditor Deed    6

4

   Euroweb Romania    6

5

   Accession to the Restated Intercreditor Deed; execution by Merrill Lynch
International Bank Limited    6

6

   Representations and Warranties    7

7

   Expenses    7

8

   Miscellaneous    7

9

   Governing Law    8

10

   Enforcement    8

Schedule 1 The Parties



--------------------------------------------------------------------------------

THIS SECOND SUPPLEMENTAL DEED is dated    2008 and made

BETWEEN:

 

(1) MAGYAR TELECOM B.V. as the Issuer;

 

(2) INVITEL Zrt. as the Company;

 

(3) MATEL HOLDINGS N.V. as the Ultimate Parent;

 

(4) THE COMPANIES listed in Part I of Schedule 1 (The Parties) as the Original
Obligors (the “Original Obligors”)

 

(5) THE COMPANIES listed in Part II of Schedule 1 (The Parties) as the Original
Subordinated Shareholder Creditors (the “Original Subordinated Shareholder
Creditors”);

 

(6) BNP PARIBAS as Co-ordinator;

 

(7) BNP PARIBAS as the Senior Agent;

 

(8) BNP PARIBAS, Hungary Branch as the HUF Agent;

 

(9) BNP PARIBAS TRUST CORPORATION UK LIMITED as the Security Trustee;

 

(10) THE BANK OF NEW YORK as the HY Note Trustee;

 

(11) BNY CORPORATE TRUSTEE SERVICES LIMITED as FRN Note Trustee;

 

(12) MERRILL LYNCH INTERNATIONAL as Subordinated Bridge Trustee;

 

(13) THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 (The Parties)
as the Original Senior Lenders;

 

(14) THE FINANCIAL INSTITUTIONS listed in Part IV of Schedule 1 (The Parties) as
the Original Hedge Counterparties; and

 

(15) THE FINANCIAL INSTITUTIONS listed in Part V of Schedule 1 (The Parties) as
the Original Subordinated Bridge Lenders.

WHEREAS:

 

(A) By an agreement (the “Principal Facilities Agreement”) dated 6 August 2004
(as amended and restated pursuant to a supplemental deed dated 27 April 2007 and
second supplemental deed dated on or about the date of this Second Supplemental
Deed) and made between Magyar Telecom B.V. as the Parent, Invitel Zrt. as the
Borrower, the companies set out in part A of schedule 1 thereto as Original
Guarantors, BNP Paribas and Credit Suisse First Boston International as the
Arrangers, the banks and financial institutions set out in part B of schedule 1
thereto as Original Lenders, BNP Paribas and BNP Paribas Hungária Bank Rt. as
the Agents and BNP Paribas Trust Corporation UK Limited as Security Trustee,
whereby the Original Lenders agreed to make available to the Borrower loan
facilities of €165,000,000 upon the terms and subject to the conditions therein
contained.

 

(B) The Parent and the Borrower have requested the Lenders, and the Lenders have
agreed, to waive certain provisions of the Principal Facilities Agreement and to
amend the Principal Facilities Agreement to the extent set out in a second
supplemental agreement dated on or about the date of this Second Intercreditor
Supplemental Deed (the “Second Facilities Agreement Supplemental Agreement”).



--------------------------------------------------------------------------------

(C) This Second Intercreditor Supplemental Deed is supplemental to an
intercreditor deed dated 6 August 2004 made between, inter alios, the Issuer,
the Company, the Ultimate Parent, the Original Obligors, the Original
Subordinated Shareholder Creditors, the Co-ordinator, the Arrangers, the Senior
Agent, the HUF Agent, the Security Trustee, the HY Note Trustee, the Original
Senior Lenders and the Original Hedge Counterparties (as amended and restated
pursuant to a supplemental deed dated 27 April 2007) (the “Principal
Intercreditor Deed”).

 

(D) The Senior Agent is entering into this Second Intercreditor Supplemental
Deed on behalf of itself and, pursuant to clause 35.1.2 (Required consents) of
the Principal Facilities Agreement, the Finance Parties.

NOW IT IS AGREED as follows:

 

1 Interpretation

 

1.1 Definitions in Principal Intercreditor Deed

Unless the context otherwise requires and save as mentioned below, words and
expressions defined in the Principal Intercreditor Deed or, if not defined in
the Principal Intercreditor Deed, the Second Facilities Agreement Supplemental
Agreement, shall have the same meanings when used in this Second Intercreditor
Supplemental Deed. In this Second Intercreditor Supplemental Deed, unless the
context otherwise requires:

“Invitel Telecom” means Invitel Telecom Kft., a company incorporated in Hungary
with registration number Cg. 01-09-695967.

“Memorex” means Memorex Telex Communications AG, a company incorporated in
Austria with registration number FN 99090 x.

“Memorex Accession Date” has the meaning given thereto in the Second Facilities
Agreement Supplemental Agreement.

“Restated Intercreditor Deed” means, prior to the Memorex Accession Date, the
Principal Intercreditor Deed as it will be amended and restated pursuant to this
Second Intercreditor Supplemental Deed and, with effect from the Memorex
Accession Date, the Principal Intercreditor Agreement as amended and restated
pursuant to this Second Intercreditor Supplemental Deed.

“Second Intercreditor Supplemental Deed” means this Deed.

“Second Supplemental Finance Documents” has the meaning given thereto in the
Second Facilities Agreement Supplemental Agreement.

“Turkish Subsidiary” means MTCTR Memorex Telekomünikasyon Sanayi ve Ticaret
Limited Şirketi, a company incorporated under the laws of Turkey with registered
number of 622201 at the Istanbul Trade Registry.

 

1.2 Interpretation of Principal Intercreditor Deed

References in the Principal Intercreditor Deed to “this Deed” shall, with effect
from the date of this Second Intercreditor Supplemental Deed and unless the
context otherwise requires, be references to the Principal Intercreditor Deed as
amended by this Second Intercreditor Supplemental Deed and words such as
“herein”, “hereof”, “hereunder”, “hereafter”, “hereby” and “hereto”, where they
appear in the Principal Intercreditor Deed, shall be construed accordingly.



--------------------------------------------------------------------------------

1.3 Incorporation of certain references

Clauses 1.3 (Headings), 1.4 (Construction of certain terms) and 1.6 (Third Party
Rights) of the Principal Intercreditor Deed shall be deemed to be incorporated
in this Second Intercreditor Supplemental Deed in full, mutatis mutandis.

 

1.4 Designation as Finance Document

The Parties agree that this Second Intercreditor Supplemental Deed is and shall
be designated as a Finance Document.

 

1.5 Effect as a deed

This Second Intercreditor Supplemental Deed is intended to take effect as a deed
notwithstanding that a Party may have executed it under hand only.

 

1.6 Non-signature by one or more Parties

Failure by one or more Parties (“Non-Signatories”) to execute this Second
Intercreditor Supplemental Deed will not invalidate the provisions of this
Second Intercreditor Supplemental Deed as between the other Parties who do
execute this Second Intercreditor Supplemental Deed. Any Non-Signatories may
execute this Second Intercreditor Supplemental Deed (or a counterpart of this
Second Intercreditor Supplemental Deed) on a subsequent date and will thereupon
become bound by its provisions.

 

2 Waivers and consents

 

2.1 Subject to clauses 2.3 and 2.4 below, with immediate effect, the Senior
Creditors hereby waive the provisions of clause 3.1 (Obligors/HY Guarantors/FRN
Guarantors/Subordinated Bridge Guarantors) of the Principal Intercreditor Deed
to permit the prepayment of Subordinated Bridge Issuer Debt arising under the
Subordinated Bridge Facility only from the proceeds of any claim by the Company
under any of the Memorex Acquisition Documents other than in the replacement,
reinstatement and or repair of assets of members of the Group which have been
lost, destroyed or damaged as a result of events or circumstances giving rise to
such claim if those proceeds are so applied as soon as possible (but in any
event within 180 days) after receipt.

 

2.2 Subject to clause 2.4 below, with immediate effect, the Secured Creditors
hereby agree on or immediately prior to the Subordinated Bridge Refinancing Date
to execute all such documents and do all such acts as shall be necessary to
maintain the treatment and ranking of the Senior Debt, the HY Debt, the FRN Debt
and the Subordinated Bridge Debt including, without limitation (i) in the case
of the Security Documents, entering into such amendments, modifications,
supplements to, or release and replacement of, such Security Documents as would
maintain the status and ranking of the Encumbrances created or purported to be
created by such Security Documents and (ii) in the case of the Hungarian
Security Deposit Deeds and the Hungarian Assignment Agreements, entering into
such amendments, modifications, supplements to, or release and replacement of,
such Hungarian Security Deposit Deeds and such Hungarian Assignment Agreements
as would maintain the status of the Encumbrances created or purported to be
created by such Hungarian Security Deposit Deeds and such Hungarian Assignment
Agreements.

 

2.3 The waiver under clause 2.1 shall expire if the Memorex Completion Date does
not occur on or before the date falling 5 Business Days after the date of the
Second Facilities Agreement Supplemental Agreement.



--------------------------------------------------------------------------------

2.4 The waivers and consents granted pursuant to clause 2.1 and 2.2 shall be
withdrawn and deemed never to have been granted if the Memorex Effective Date
has not occurred on the Memorex Completion Date.

 

3 Amendments to the Principal Intercreditor Deed

 

3.1 With effect from the date of this Second Intercreditor Supplemental Deed,
the Principal Intercreditor Deed shall be amended and restated so as to read in
accordance with the form of the amended and restated intercreditor deed set out
in the Appendix and the Principal Intercreditor Deed (as so amended and
restated) will, subject to clause 4 (Euroweb Romania), continue to be binding
upon each of the parties thereto upon such terms as so amended and restated.

 

3.2 By its execution of this Second Intercreditor Supplemental Deed, the
Ultimate Parent agrees that the Security Documents to which it is a party and
its obligations thereunder shall remain in full force and effect and the rights
of the Lenders thereunder shall not be prejudicially affected notwithstanding
the amendments made to the Principal Facilities Agreement pursuant to the Second
Facilities Agreement Supplemental Agreement or the amendments made to the
Principal Intercreditor Deed pursuant to this Second Intercreditor Supplemental
Deed.

 

4 Euroweb Romania

 

4.1 Notwithstanding the amendment and restatement of the Principal Intercreditor
Deed or any other provision of this Second Intercreditor Supplemental Deed, the
Parties hereto agree that the rights and obligations of Euroweb Romania as
between itself and the other Parties shall remain as set out in the Principal
Intercreditor Deed prior to the amendment and restatement pursuant to clause 3
(Amendments to the Principal Intercreditor Deed) and shall not be affected or
amended following the execution or performance of this Second Intercreditor
Supplemental Deed.

 

4.2 Each of the Parties hereto (other than Euroweb Romania) irrevocably
authorises the Facility Agent to sign the deed referred to in paragraph 2 of
Schedule 3 (Euroweb Romania) of the Second Facilities Agreement Supplemental
Agreement on its behalf.

 

4.3 For the avoidance of doubt, the provisions of clause 3 (Amendments to the
Principal Intercreditor Deed) shall not operate as a release of Euroweb Romania
from its obligations under the Principal Intercreditor Deed.

 

5 Accession to the Restated Intercreditor Deed; execution by Merrill Lynch
International Bank Limited

 

5.1 With effect from the Memorex Accession Date, each of Memorex and Invitel
Telecom shall become a party to the Restated Intercreditor Deed as an Additional
Obligor and shall observe, perform and be bound by the terms and provisions of,
and be entitled to exercise all the rights set out in, the Restated
Intercreditor Deed in the capacity of an Obligor. The rights and obligations
under the Restated Intercreditor Deed between Memorex and Invitel Telecom and
the other parties to the Restated Intercreditor Deed shall be construed
accordingly.

 

5.2 With effect from the Turkish Accession Date, the Turkish Subsidiary shall
become a party to the Restated Intercreditor Deed as an Additional Obligor and
shall observe, perform and be bound by the terms and provisions of, and be
entitled to exercise all the rights set out in, the Restated Intercreditor Deed
in the capacity of an Obligor. The rights and obligations under the Restated
Intercreditor Deed between the Turkish Subsidiary and the other parties to the
Restated Intercreditor Deed shall be construed accordingly.

 

5.3

With effect from the date of this Second Intercreditor Supplemental Deed, the
Subordinated Bridge Trustee and each Original Subordinated Bridge Lender shall
become a party to the Restated



--------------------------------------------------------------------------------

 

Intercreditor Deed as Subordinated Bridge Trustee or an Original Subordinated
Bridge Lender, as the case may be, and shall observe, perform and be bound by
the terms and provisions of, and be entitled to exercise all the rights set out
in, the Restated Intercreditor Deed in the capacity of Subordinated Bridge
Trustee. The rights and obligations under the Restated Intercreditor Deed
between the Subordinated Bridge Trustee, each Original Subordinated Bridge
Lender and the other parties to the Restated Intercreditor Deed shall be
construed accordingly.

 

5.4 Merrill Lynch International Bank Limited shall execute this Second
Intercreditor Supplemental Deed on or before the Memorex Completion Date. If
Merrill Lynch International Bank Limited does not so execute this Second
Intercreditor Supplemental Deed, then the Obligors and the Original Subordinated
Shareholder Creditors shall terminate all Hedging Agreements with Merrill Lynch
International Bank Limited on the Memorex Completion Date.

 

6 Representations and Warranties

 

6.1 The Ultimate Parent makes the representations and warranties set out below
to the Finance Parties on the date of this Second Intercreditor Supplemental
Agreement:

 

6.1.1 The Ultimate Parent has the power to enter into and perform all of its
obligations under the Second Supplemental Finance Documents to which it is a
party.

 

6.1.2 All necessary corporate, shareholder and other action have been taken by
the Ultimate Parent to authorise the entry into and performance of the Second
Supplemental Finance Documents to which it is a party.

 

6.1.3 No limitation on any of their powers to create or maintain security
interests will be exceeded as a result of the Ultimate Parent’s entry into the
Second Supplemental Finance Documents to which it is a party.

 

6.2 Each Original Obligor and each Subordinated Shareholder Creditor shall make
the representations and warranties set out in clause 6 (Representations and
warranties) of the Restated Intercreditor Deed to each of the Finance Parties,
the HY Creditors, the FRN Creditors and the Subordinated Bridge Creditors on the
Memorex Accession Date as if made on such date with reference to the facts and
circumstances existing at each such date.

 

7 Expenses

Each Original Obligor (other than Euroweb Romania) and each Subordinated
Shareholder Creditor (other than Euroweb Romania) shall, within three business
days of demand, pay to each Senior Finance Party, each HY Creditor, each FRN
Creditor or each Subordinated Bridge Creditor the amount of all costs and
expenses incurred by it in connection with the negotiation, preparation and
execution of this Second Intercreditor Supplemental Deed and any document
referred to herein and the transactions contemplated by this Second
Intercreditor Supplemental Deed.

 

8 Miscellaneous

 

8.1 Continuation of Principal Intercreditor Deed

Save as amended by this Second Intercreditor Supplemental Deed, the provisions
of the Principal Intercreditor Deed shall continue in full force and effect and
the Principal Intercreditor Deed and this Second Intercreditor Supplemental Deed
shall be read and construed as one instrument.



--------------------------------------------------------------------------------

8.2 Counterparts

This Second Intercreditor Supplemental Deed may be executed in any number of
counterparts and by the different parties on separate counterparts, each of
which when so executed and delivered shall be an original but all counterparts
shall together constitute one and the same instrument.

 

8.3 Partial invalidity

If, at any time, any provision of this Second Intercreditor Supplemental Deed is
or becomes illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision in any
other respect or under the law of any other jurisdiction will be affected or
impaired in any way.

 

9 Governing Law

This Second Intercreditor Supplemental Deed shall be governed by English law.

 

10 Enforcement

 

10.1 Jurisdiction

 

10.1.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Second Intercreditor Supplemental Deed
(including a dispute regarding the existence, validity or termination of this
Second Intercreditor Supplemental Deed) (a “Dispute”).

 

10.1.2 The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

10.1.3 This clause 10.1 is for the benefit of the Finance Parties, the HY Note
Trustee, the FRN Trustee and the Subordinated Bridge Trustee only. As a result,
no Finance Party, nor the HY Note Trustee, nor the FRN Trustee, nor the
Subordinated Bridge Trustee shall be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by
law, the Finance Parties, the HY Note Trustee, the FRN Trustee and the
Subordinated Bridge Trustee may take concurrent proceedings in any number of
jurisdictions.

 

10.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law:

 

10.2.1 the Ultimate Parent, the Parent and each Original Obligor (other than the
Parent) irrevocably appoints Law Debenture Corporate Services Limited of Fifth
floor, 100 Wood Street, London, EC2V 7EX as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and

 

10.2.2 agrees that failure by a process agent to notify the relevant Original
Obligor of the process will not invalidate the proceedings concerned.

 

10.3 Waiver of immunity

Each Original Obligor, HY Note Trustee, FRN Trustee, Subordinated Bridge Trustee
and Subordinated Shareholder Creditor waives generally all immunity it or its
assets or revenues may otherwise have in any jurisdiction, including immunity in
respect of:

 

10.3.1 the giving of any relief by way of injunction or order for specific
performance or for the recovery of assets or revenues; and



--------------------------------------------------------------------------------

10.3.2 the issue of any process against its assets or revenues for the
enforcement of a judgment or, in an action in rem, for the arrest, detention or
sale of any of its assets and revenues.

 

10.4 Waiver of trial by jury

Each Party waives any right it may have to a jury trial of any claim or cause of
action in connection with or arising out of this Second Intercreditor
Supplemental Deed or any transaction contemplated by this Second Intercreditor
Supplemental Deed. This Second Intercreditor Supplemental Deed may be filed as a
written consent to trial by court.

 

10.5 Inconvenient Forum

Each Original Obligor, HY Note Trustee, FRN Trustee, Subordinated Bridge Trustee
and Subordinated Shareholder Creditor waives any objection it may have now or
hereafter to the laying of venue of any action or proceedings in any court or
jurisdiction referred to in clause 10.1 (Jurisdiction) and any claim it may have
now or hereafter that any action or proceedings brought in such courts or
jurisdiction has been brought in an inconvenient forum.

IN WITNESS whereof the parties hereto have caused this Second Intercreditor
Supplemental Deed to be duly executed and delivered as a deed the day and year
first above written.



--------------------------------------------------------------------------------

Schedule 1

The Parties

Part I

The Original Obligors (as at the date of this Second Supplemental Deed)

 

Company name

  

Registered Addresses

     Magyar Telecom B.V.   

Laan van Kronenburg 8

1183 AS Amstelveen

The Netherlands

   Invitel Zrt.   

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

   Euroweb Romania S.A.   

102 Lipscani Street

Nouveau Centre

Corp A, 3rd floor

Bucharest

Romania

  

Invitel Technocom Távközlési

Szolgátató Korlátolt Felelösségü

Társaság

  

H-8600 Siófok

Sió u. 74

Hungary

  



--------------------------------------------------------------------------------

Part II

The Original Subordinated Shareholder Creditors (as at the date of this Second
Supplemental Deed)

 

Obligor name

  

Registered Addresses

     Matel Holdings N.V.   

Schottegatweg Oost 44,

Willemstad

Curaçao,

Netherlands Antilles

   Magyar Telecom B.V.   

Laan van Kronenburg 8

1183 AS Amstelveen

The Netherlands

   Invitel Zrt.   

Puskás Tivadar utca 8-10

2040 Budaörs

Hungary

   Euroweb Romania S.A.   

102 Lipscani Street

Nouveau Centre

Corp A, 3rd floor

Bucharest

Romania

  

Invitel Technocom Távközlési

Szolgátató Korlátolt Felelösségü

Társaság

  

H-8600 Siófok

Sió u. 74

Hungary

  



--------------------------------------------------------------------------------

Part III

The Original Senior Lenders (as at the date of this Second Supplemental Deed)

 

Name of Senior Lender

 

Address

 

Fax No./Contact

Allied Irish Banks p.l.c.   Bankcentre, Ballsbridge, Dublin 4  

Fax

 

Attention :

BNP Paribas  

37 Place du Marché

Saint Honoré

75001, Paris, France

 

Fax:

 

Attention:

BNP Paribas, Hungary Branch  

H-1055 Budapest

Honvéd u.20

Hungary

 

Fax:

 

Attention:

DEXIA Crédit Local  

1 Passerelle des Reflets

Tour Dexia La Defense 2

92919 La Defense Cedex

 

Fax :

 

Attention :

Erste Bank Hungary Rt.  

1056 Budapest

Hold u. 16.

Hungary

 

Fax:

 

Attention:

UniCredit Bank Hungary Zrt.  

1054, Budapest

Akadémla utca 17

Hungary

 

Fax:

 

Attention:

KBC Finance Ireland  

Operation

LLB Bank

91 Merrion Square

Dublin 2

Ireland

 

Fax:

 

Attention:

K&H Bank Zrt  

H-1051 Budapest

Vigadó tér 1.

Hungary

 

Fax:

 

Attention:

MKB Bank Nyrt  

H – 1038 Budapest

Vaci U; 38. Hungary

 

Fax:

 

Attention :

Natixis  

Capital House

85 King William Street

London EC4N 7BL

United Kingdom

 

Fax:

 

Attention:

OTP Bank  

Project Finance and Acquisition Directorate

1876 Budapest

Nádor u. 16

Hungary

 

Fax:

 

Attention:



--------------------------------------------------------------------------------

Name of Senior Lender

  

Address

   Fax No./Contact Calyon Magyarorszagi Fioktelepe   

1051 Budapest

József nádor tér 7

Hungary

   Fax :

 

Attention :



--------------------------------------------------------------------------------

Part IV

The Original Hedge Counterparties (as at the date of this Second Supplemental
Deed)

 

Name of Hedge Counterparty

 

Address

 

Fax No./Contact

BNP Paribas (Paris)  

75450 Paris Cedex 09

France

 

Fax.:

 

Attention:

K&H Bank Zrt.  

1051 Budapest

Vigató tér 1.

Hungary

 

Fax.:

 

Attention:

BNP Paribas, Hungary Branch  

1055 Budapest

Honvéd u. 10

Hungary

 

Fax:

 

Attention:

UniCredit Bank Hungary Zrt.  

1054 Budapest

Szabadság tér 5-6.

Hungary

 

Fax:

 

Attention:

Merrill Lynch International Bank Limited  

Treasury Building

Lower Grand Canal Street

Dublin 2

Ireland

 

Fax:

 

Attention:

Calyon  

9, quai du President Paul Doumer

92920

Paris La Defense

France

 

Fax:

 

Attention:



--------------------------------------------------------------------------------

Part V

The Original Subordinated Bridge Lenders (as at the date of this Second
Supplemental Deed)

 

Name of Hedge Counterparty

 

Address

 

Fax No./Contact

BNP Paribas  

Leveraged Finance

10 Harewood Avenue

London NW1 6AA

United Kingdom

 

Fax:

 

Attention:

Merrill Lynch International  

European Leveraged Finance

2 King Edward Street

London EC1A 1HQ

United King

 

Fax:

 

Attention: